Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 17 -38 in the reply filed on 01/26/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17-21, 23 - 24, 27, and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110008236.
Regarding claims 17 and 27, US20110008236 discloses a novel processes and intermediate products that can be used to produce high-performance, high purity end products such as silicon, silicon carbide (alpha- and beta-), silicon nitride, silicon tetrachloride and other high purity, silicon-containing products with lower energy requirements and higher throughputs at significantly lower costs than are experienced using conventional processes and/or feed materials  in  various  application  such  as  semiconductor  applications ([0008] and [0026]).
US20110008236 discloses a method for making carbon-silica products comprising the steps of comminuting plant matter such  as  rice  husk comprising at least 3 weight percent silica to a particle size ranging from about 10 microns to over 1 millimeter, and contacting and preferably mixing from about 1 to about 35 weight percent of the comminuted plant matter with a sulfuric acid solution having an acid concentration ranging from about 0.01 weight percent to about 30 weight percent at a temperature ranging from about 10 to about 250 oC for a time ranging from about six seconds to about 48 hours. During the leaching process, minerals are leached out of the plant matter and the ratio of fixed carbon to silica is preferably adjusted as discussed in greater detail below to a mole ratio of from at least about 1:1 up to about 5:1 or greater. Desired end products can then be produced from the intermediate carbon-silica product by further thermal or chemical treatments ([0032-0033]).
oC at atmospheric pressure and the remaining organic material is subsequently converted to free carbon at a temperature between about 500 and 800 oC at atmospheric pressure([0098]).The furnace heats the carbon-silica product from ambient temperature to over 1,000 oC. Argon or nitrogen enters the top of the reactor and is directed to a particular level in the reactor through an adjustable tube ([0100]).
Pyrolysis is read on the  claimed calcining step because the  argon or nitrogen enters the top of the reactor (reducing environment) and is directed to a particular level in the reactor through an adjustable tube (the argon or nitrogen amount  is  adjustable) and  claim 23  discloses  that the step (d)  is  carried  out  in  an  environment  substantially  devoid  of  oxygen. Thus,  the  pyrolysis  step  disclosed  by the prior  art  discloses  at  least  a  substantially  similar  step. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical  
Regarding claim 18, rice hulls and rice straw continue to be an attractive source of silica because of the high silica content and low cost ([0013]).
Regarding claim 19, US20110008236 discloses a method for making carbon-silica products comprising the steps of comminuting plant matter  such  as  rice  husk comprising at least 3 weight percent silica to a particle size ranging from about 10 microns to over 1 millimeter, and contacting and preferably mixing from about 1 to about 35 weight percent of the comminuted plant matter with a sulfuric acid solution having an acid concentration ranging from about 0.01 weight percent to about 30 weight percent at a temperature ranging from about 10 to about 250 oC for a time ranging from about six seconds to about 48 hours([0032]).
Regarding claims 20 – 21 and 23-24, Pyrolysis is the process of heating organic or organic-derived material to drive off volatile organic material ("volatile carbon") and convert the remaining organic material to free carbon. It is a two-step process in which the volatile carbon is removed between about 200 and about 500 oC at atmospheric pressure and the remaining organic material is subsequently converted to free carbon at a temperature between about 500 and 800 oC at atmospheric pressure([0098]).The furnace heats the carbon-silica product from ambient temperature to over 1,000 oC. Argon or nitrogen enters the top of the reactor and is directed to a particular level in the reactor through an adjustable tube ([0100]).
Regarding claim 29, rice hulls are conveyed from storage silos to the leaching area for storage in a day bin. The rice hulls are metered from the day bin to an agitated oC, and 2 atmospheres total (steam plus oxygen) pressure. ([0149]).
Regarding claims 30-33, the plant matter and the ratio of fixed carbon to silica is preferably adjusted as discussed in greater detail below to a mole ratio of from at least about 1:1 up to about 5:1 or greater. Mole is a quantity of a substance equal in weight to its formula weight, in moles (mol). Therefore, number of moles = Mass / MW. Thus, the prior art teaches at least the  overlapping  range.
Regarding claim 34, carbon-silica products are frangible and easily reduced in size with minimal energy consumption to powdered particles sizes in the fine (500-50 micron), very fine (50-5 micron) and ultrafine (5 micron-submicron) categories ([0044]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110008236  as applied to claim 17 above, and further in view of “ High-purification of amorphous silica originated from rice husks by combination of polysaccharide hydrolysis and metallic impurities removal” to Umeda et al.
US20110008236 discloses the method set forth above.  But  it  is  silent  that  the  organic  solvent  is  used. 
However, Umeda et al. discloses that  citric  acid solution can  be  used   to  leach  the rice straw.
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  use   citric  acid solution for  .
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110008236  as applied to claim 17 above, and further in view of 20130061925.
US20110008236 discloses the method set forth above. But it  is  silent  about the silane  is  used  in the  process.
	US20130061925 discloses that a sealing agent used for the photoelectric conversion device according to the present invention, a filler (c) can be used, as required. Specific examples of the filler (c) to be used include fused silica, crystalline silica, silicon carbide, silicon nitride([0034]). The sealing agent used for the photoelectric conversion device according to the present invention, a silane coupling agent (d) can be used in order to improve the adhesive strength. The silane coupling agent (d) usable is any one as long as being capable of improving the adhesive strength between the sealing agent and conductive supports. Specific examples of the silane coupling agent usable include methoxysilanes such as 3-glycidoxypropyltrimethoxysilane, 3-glycidoxypropylmethyldimethoxysilane, and et al ([0037]).
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to add the  claimed  silane for  in the  process,  motivated  by the  fact  that US20110008236 discloses that the silane coupling agent (d) can be used in order to improve the adhesive strength([0036]).
Claims 22, 25 – 26 and 35 - 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110008236  as applied to claim 17 above, and further in view of US20060223933. 

US20060223933 discloses that underfill material may be used to improve reliability of the semiconductor device. Further, the use of an underfill material may improve a fatigue life of solder bumps in an assembly ([0003]). The cure system comprising a compatiblized and passivated refectory solid and a hardener or a curing agent (collectively "curing agent") ([0011]). The solid may include silicon containing  material such  as  silicon  or an oxide or nitride thereof([0015]). A suitable compatiblizing composition may include those disclosed hereinabove, such as an alkoxysilane having an organic moiety that may be one or more of acrylate, alkyl, phenyl, cyclohexyloxy, or glycidyl ([0017]). Compatiblizing the solid surface may create an organophilic coating on the surface of the solid particles to make the particles dispersible in, or compatible with, an organic phase or a non-polar liquid. Compatiblizing may be accomplished with, for example, a trialkoxy organosilanes (e.g., phenyl trimethoxy silane, glycidoxy propyl trimethoxy silane, and the like). To reduce further the content or density of active termination sites on the surface, the compatiblized refectory solid may be post treated or reacted with a capping agent or a passivating agent ([0019]). A catalyst or an accelerator may be added to an epoxy-based adhesive system([0039]). The adhesive may be energy cured, such as by heat, UV light, microwave energy, electron been energy, and the like. For heat or thermal curing, a suitable temperature may be in a range of from about 50 degrees Celsius to about 100 degrees Celsius, from about 100 degrees Celsius to about 200 degrees Celsius, from about 200 degrees Celsius to about 250 degrees Celsius. Curing may occur over a period of less than about 30 
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to use  various  additives  and  using  the  claimed curing method  in the  process, motivated  by the  fact  that US20060223933 discloses that underfill material may be used to improve reliability of the semiconductor device and the use of an underfill material may improve a fatigue life of solder bumps in an assembly ([0003]).
Regarding claim 26, US20060223933 discloses that  compatiblizing the solid surface may create an organophilic coating on the surface of the solid particles to make the particles dispersible in, or compatible with, an organic phase or a non-polar liquid. Compatiblizing may be accomplished with, for example, a trialkoxy organosilanes (e.g., phenyl trimethoxy silane, glycidoxy propyl trimethoxy silane, and the like). To reduce further the content or density of active termination sites on the surface, the compatiblized refectory solid may be post treated or reacted with a capping agent or a 
Regarding claim 35, US20060223933 discloses that a catalyst or an accelerator may be added to an epoxy-based adhesive system([0039]). The adhesive may be energy cured, such as by heat, UV light, microwave energy, electron been energy, and the like. For heat or thermal curing, a suitable temperature may be in a range of from about 50 degrees Celsius to about 100 degrees Celsius, from about 100 degrees Celsius to about 200 degrees Celsius, from about 200 degrees Celsius to about 250 degrees Celsius. Curing may occur over a period of less than about 30 seconds, in a range between about 30 seconds and about 1 minute, from about 1 minute to about 5 minutes, from about 5 minutes to about 30 minutes, from about 30 minutes to about 1 hour, from about 1 hour to about 5 hours, or greater than about 5 hours ([0051]).  Thus,  it  would  have  been  within  the  skill  of   one  of  the  ordinary  skill  in the  art  to  apply  the  suitable power level to  cure  the  adhesive composition  with  predictable  result since  "[W]here the general conditions of a claim are disclosed in the prior art, it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731